Case 18-10601-MFW   Doc 2960-2   Filed 09/02/20   Page 1 of 7




        EXHIBIT B
        Case 18-10601-MFW          Doc 2960-2       Filed 09/02/20    Page 2 of 7




                                       +1-212-474-1059

                                     kdemasi@cravath.com



                                                                               May 4, 2020

             Weinstein, Harvey vs. Weinstein Company Holdings LLC, et al.
                             (JAMS Ref. No. 1425024989)

Dear Arbitrator Davidson:

                 We write on behalf of the Estate of The Weinstein Company Holdings
LLC (“the Estate”), a Respondent in the above-captioned arbitration (the “Arbitration”).
In light of Claimant Harvey Weinstein’s failure to pursue this Arbitration since prior to
the Estate’s bankruptcy filing on March 19, 2018, the Estate respectfully requests that
this Arbitration be dismissed. (See Apr. 27, 2020 Email from C. Brancato to K. DeMasi
(stating that “in view of the lack of a response” from Claimant, “Arbitrator Davidson . . .
will now entertain an application to dismiss the arbitration”).)

                Claimant filed his Demand on October 25, 2017. Shortly after discovery
began, the Estate filed a petition for bankruptcy on March 19, 2018, which automatically
stayed the Arbitration. (See Mar. 20, 2018 Email from K. DeMasi to R. Davidson.)
Since that time—for more than two years—Claimant has failed to pursue this Arbitration
in any way, and has never sought to lift the automatic stay. (See Mar. 20, 2018 Email
from R. Davidson to Counsel.) Claimant has also repeatedly failed to provide substantive
responses to the Arbitrator’s inquiries—including on whether Claimant will pursue his
Demand. (See, e.g., Jan. 29, 2019 Email from V. Guevara to Counsel; June 26, 2019
Email from V. Corvey to M. Gerst; July 2, 2019 Email from V. Corvey to P. Kupferstein;
July 30, 2019 Email from V. Corvey to P. Kupferstein; Aug. 20, 2019 Email from
V. Corvey to P. Kupferstein; Sept. 20, 2019 Email from C. Brancato to P. Kupferstein;
Oct. 11, 2019 Email from C. Brancato to P. Kupferstein; Nov. 7, 2019 Email from
C. Brancato to P. Kupferstein; Jan. 3, 2020 Email from C. Brancato to Counsel; Mar. 17,
2020 Email from C. Brancato to Counsel; Apr. 27, 2020 Email from R. Davidson to
P. Kupferstein; May 1, 2020 Email from P. Kupferstein to R. Davidson.) Claimant has
received ample warning, through various counsel, that his failure to respond to the
Arbitrator’s inquiries could lead to dismissal of the Arbitration—and yet he has still
failed to respond. (See, e.g., Mar. 24, 2020 Email from C. Brancato to Counsel; Apr. 27,
2020 Email from C. Brancato to Counsel.)
        Case 18-10601-MFW           Doc 2960-2      Filed 09/02/20      Page 3 of 7
                                                                                               2


                Claimant, who is now imprisoned at Wende Correctional Facility in
Western New York, has plainly failed to prosecute his Demand. It is prejudicial to the
Estate, which has limited resources for the benefit of its stakeholders, for the Arbitration
to continue. Accordingly, the Estate respectfully requests that the Arbitrator grant this
application to dismiss the Demand and close the Arbitration.

                                                  Respectfully submitted,

                                                  /s/ Karin A. DeMasi

                                                  Karin A. DeMasi




Robert B. Davidson
   JAMS, Arbitrator
       620 Eighth Avenue, 34th Floor
           New York, NY 10018

Christopher Brancato
   JAMS, Case Manager
       620 Eighth Avenue, 34th Floor
          New York, NY 10018


BY EMAIL AND USPS


Copy to:

Phyllis Kupferstein
   Kupferstein Manuel LLP
        865 South Figueroa Street, Suite 3338
           Los Angeles, California 90017


BY EMAIL AND USPS
             Case 18-10601-MFW          Doc 2960-2      Filed 09/02/20      Page 4 of 7




                                           May 12, 2020


Robert B. Davidson
JAMS, Arbitrator
620 Eighth Avenue, 34th Floor
New York, New York 10018


       RE:     Weinstein, Harvey v. The Weinstein Company Holdings, LLC et al.
               JAMS Reference No. 1425024989


Dear Mr. Davidson:

       This letter is in opposition to the application of The Weinstein Company Holdings, LLC
(the “Estate”) to dismiss the above-captioned arbitration (the “Arbitration”). The Estate complains
of Mr. Weinstein’s lack of prosecution of the matter, but it was the Estate that first sought, and
obtained on March 10, 2018, a stay of the Arbitration even prior to its filing a petition for
bankruptcy. The petition for bankruptcy relief was filed on March 19, 2018.

        The Estate does not dispute that the filing of the bankruptcy petition created an automatic
stay of the Arbitration, but faults Mr. Weinstein for not seeking relief from the stay. However, this
office is unaware of the Estate ever offering to seek relief jointly so that the Arbitration could
proceed. We would like to know if the Estate is willing to seek relief from the automatic stay
jointly with Mr. Weinstein, or would at least not oppose such a motion by Mr. Weinstein.

        The Estate claims that “[i]t is prejudicial to the Estate, which has limited resources for the
benefit of its stakeholders, for the Arbitration to continue.” However, the Estate offers no evidence
of any such prejudice, while the prejudice to Mr. Weinstein resulting from dismissal of his claims
in the Arbitration is obvious.

       Given the circumstances of the COVID-19 pandemic and stay at home orders, and Mr.
Weinstein’s imprisonment and the logistical issues that entails, we see no reason why the
Arbitration could not be stayed for another six months while we determine how we may logistically
proceed.
            Case 18-10601-MFW          Doc 2960-2      Filed 09/02/20      Page 5 of 7

Robert B. Davidson, JAMS
RE: Weinstein, Harvey v. The Weinstein Company Holdings, LLC, et al.
May 12, 2020
Page 2


        Accordingly, we ask that the Arbitration not be dismissed and closed at this time, and that
the parties jointly report on the status of the bankruptcy and Mr. Weinstein’s ability to proceed in
90 days.


                                                     Very truly yours,

                                                      Phyllis Kupferstein
                                                     Phyllis Kupferstein
        Case 18-10601-MFW          Doc 2960-2       Filed 09/02/20      Page 6 of 7




                                       +1-212-474-1059

                                     kdemasi@cravath.com



                                                                              May 15, 2020

             Weinstein, Harvey vs. Weinstein Company Holdings LLC, et al.
                             (JAMS Ref. No. 1425024989)

Dear Arbitrator Davidson:

                We write in response to Ms. Kupferstein’s May 12, 2020 letter. As an
initial matter, Ms. Kupferstein’s letter fails to confirm (yet again) that Claimant Harvey
Weinstein intends to pursue this Arbitration. Indeed, the May 12 letter does not even
represent that counsel was able to reach Mr. Weinstein. Rather, silent as to Claimant’s
intentions, Ms. Kupferstein seeks to place on Respondent the onus to move Claimant’s
claims forward. Respectfully, that approach has it backward.

                For the avoidance of doubt, the Estate would oppose any motion by
Claimant to lift the stay in this Arbitration. Lifting the stay in this matter—which alleges
wrongful termination of Harvey Weinstein, a man who has now been criminally
convicted of the very conduct that led to the Company’s bankruptcy—would not serve
the interests of the Estate or its creditors. Rather, such a result would only serve to
squander the Estate’s limited remaining resources during a time when the Estate is
finalizing a Plan to allow some distribution to its creditors. There is no prejudice to
dismissing this Arbitration, which Claimant has failed to pursue for more than two years.

               The Estate again requests dismissal.


                                                  Respectfully submitted,

                                                  /s/ Karin A. DeMasi

                                                  Karin A. DeMasi
        Case 18-10601-MFW         Doc 2960-2    Filed 09/02/20   Page 7 of 7
                                                                               2


Robert B. Davidson
   JAMS, Arbitrator
       620 Eighth Avenue, 34th Floor
           New York, NY 10018

Christopher Brancato
   JAMS, Case Manager
       620 Eighth Avenue, 34th Floor
          New York, NY 10018


BY EMAIL


Copy to:

Phyllis Kupferstein
   Kupferstein Manuel LLP
        865 South Figueroa Street, Suite 3338
           Los Angeles, California 90017


BY EMAIL
